In the proceeding, Gladys Hicks, by her counsel, presented to this court a verified petition, wherein she alleges that she is illegally restrained of her liberty by A.J. Brown, chief of police of Anadarko; that her illegal detention *Page 303 
consists in this: that she was tried and pronounced guilty on a charge of vagrancy by the mayor of said city, and fined in the sum of $100, and was informed that if she would pay $50 she would be released, provided she would leave the city and not return; that she paid said sum of $50 and the next day said chief of police again took her in charge; that said restraint is unlawful and unauthorized for the reason that said mayor was without authority to impose a fine of $100, therefore the commitment issued is void, in that it deprives petitioner for her liberty without due process of law.
This presents the identical question passed upon in the case of Ex parte Johnson, 13 Okla. Crim. 30, 171 P. 1097; Ex parte Monroe, 13 Okla. Crim. 62, 162 P. 233. For the reasons stated therein, we are of the opinion that under the proceedings had petitioner was deprived of her liberty without due process of law, and that the writ should be allowed and petitioner discharged.